Memorandum: Defendant appeals from a judgment convicting *1507him upon his plea of guilty of, inter alia, two counts of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and four counts of criminal possession of a controlled substance in the third degree (§ 220.16 [1], [12]). Contrary to the contention of defendant, County Court properly denied his requests for substitution of counsel inasmuch as he failed to demonstrate the requisite good cause for substitution (see People v Wilson, 38 AD3d 1326, 1327 [2007], lv denied 9 NY3d 853 [2007]; see generally People v Sides, 75 NY2d 822, 824 [1990]). Although defendant alleged during the proceedings that defense counsel had a conflict of interest, the court’s inquiry into the matter established that no such conflict existed. Also contrary to defendant’s contention, the sentence is not unduly harsh or severe. Present—Martoche, J.P., Smith, Centra, Green and Pine, JJ.